NUMBER 13-22-00229-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                        Appellant,

                                              v.

MINERVA MARTINEZ PENA
A/K/A MINERVA M. PENA,                                                       Appellee.


                   On appeal from the 404th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Silva
               Memorandum Opinion by Justice Hinojosa

      Appellant the State of Texas appeals the trial court’s order quashing the indictment

of appellee Minerva Martinez Pena a/k/a Minerva M. Pena, which charged Pena with

nepotism. See TEX. GOV’T CODE ANN. § 573.041. This cause is before the Court on the
State’s motion to dismiss this appeal. The motion was signed by counsel for the State,

and we find the motion meets the requirement of Texas Rule of Appellate Procedure

42.2(a). See TEX. R. APP. P. 42.2(a). Without passing judgment on the merits of the case,

the motion to dismiss is granted, and the appeal is hereby dismissed.

       Having dismissed the appeal at the State’s request, no motion for rehearing will be

entertained.



                                                              LETICIA HINOJOSA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
6th day of October, 2022.




                                            2